Citation Nr: 1450910	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-31 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1971.  For his meritorious service, the Veteran was awarded (among other decorations) the Purple Heart, the Bronze Star Medal with Combat "V", and the Combat Action Ribbon.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of September 2009 and March 2012 of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2009 decision denied reopening the Veteran's previously denied claims for service connection for bilateral hearing loss and tinnitus.  The March 2012 decision denied the claim for a TDIU.  

With respect to his hearing loss and tinnitus claims, the Veteran did not request a hearing before a member of the Board on his August 2010 substantive appeal.  Following an August 2012 supplemental statement of the case, the Veteran requested a video conference hearing.  Such a hearing was scheduled for February 2013, but the Veteran withdrew his request prior to that hearing.  

The claims for entitlement to service connection for hearing loss and tinnitus were previously before the Board in February 2014.  At that time, the Board reopened the previously denied claims, and it remanded them for further development.  As the Board is granting these claims, no discussion of whether the Board's directives were followed is required.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing loss and tinnitus are related to his in-service noise exposure.  


CONCLUSIONS OF LAW


1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Both private and VA medical treatment records and examinations show that the Veteran currently suffers from hearing loss and tinnitus.  The current disability criterion is met for both claims.  

Service treatment records do not show that the Veteran complained of or was treated for bilateral hearing loss or tinnitus during his active service.  His DD-214, however, reflects that he served in combat.  Further, in an August 2014 letter, the Veteran detailed the various acoustic trauma to which he was subjected during his service in general and during his time in Vietnam.  Included among this trauma was his suffering a gunshot wound to the left ear.  Given this evidence, the in-service incurrence criterion is met for both claims.  

The only remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his active service.  VA examiners in both August 2009 and April 2014 concluded that there was no nexus between the Veteran's current disabilities and his active service.  These examinations, however, are inadequate.  

In support of his claim, the Veteran submitted a private nexus opinion as well as a letters from himself and from his wife.  In his August 2014 letter, the Veteran stated that he began suffering from both bilateral hearing loss and tinnitus during his active service, but that he did not seek treatment for these conditions until many years after service.  In her August 2014 letter, the Veteran's wife stated that the Veteran has suffered from both hearing loss and tinnitus for as long as she has known him.  She stated that the Veteran did not seek attention for these issues, as he was self-employed and did not have health insurance.  

While the private medical opinion is also inadequate, the Board concludes that the letters from the Veteran and his wife provide sufficient evidence to grant the claims.  Observations regarding the dates of onset for bilateral hearing loss and tinnitus are capable of lay observation.  The Veteran and his wife are competent to offer these statements, and the Board finds them credible.  Resolving all reasonable doubt in his favor, the nexus element is satisfied; service connection for bilateral hearing loss and tinnitus is warranted.  





ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  


REMAND

Subsequent to the Board's remand of the Veteran's service connection issues, the Veteran filed a timely substantive appeal with respect to the issue of entitlement to a TDIU.  On his May 2014 appeal, the Veteran requested a hearing before a Board member at his local VA office.  No action has yet been taken on this request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a member of the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


